—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered April 20, 1995, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends for the first time on appeal that his plea allocution failed to set forth every element of the crime charged and that it set forth every element of the agency defense. Since the defendant did not move to withdraw his plea of guilty or move to vacate the judgment of conviction, this issue is not preserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, the record of the plea allocution demonstrates that the trial court, when confronted with statements casting doubt upon the defendant’s guilt, properly conducted further inquiry to ensure that the defendant’s plea was knowing and voluntary and that he possessed the necessary criminal intent (see, People v Lopez, supra). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.